Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered December 3, 2003, convicting defendant, upon his plea of guilty, of assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of five years and 3½ years, respectively, unanimously affirmed.
Regardless of whether defendant validly waived his right to appeal, we find meritless defendant’s argument that his period of postrelease supervision should be reduced from three years to 2½ years. Concur—Buckley, P.J., Friedman, Marlow, Nardelli and McGuire, JJ.